DETAILED ACTION
Claims 1, 3, 5-6, 9-11, and 13-18 are presented for examination.
Claim 1, 3, 5, 6, and 9 has been amended.
Claims 2, 4, 7-8, and 12 are cancelled.
This office action is in response to the amendment submitted on 26-OCT-2021.
Examiner amendment has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Warren (Reg. No. 34,272) on 11/18/2021.



18. (Cancelled)


Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 submitted on 10/16/2021 on pg. 7-8 of the Applicant’s Arguments/Remarks have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Srivastava et al., United States Patent 7,130,758 B2 teaches a method using a radiogenic heat source and basal heat flow (Fig. 1). Gallagher et al., “The role of thermal conductivity measurements in modelling thermal histories in sedimentary basins” [1997] teaches a method using inversion (Pg. 201 right col ¶1) and forward modeling (Pg. 201 right col ¶1). Afonso et al., “3-D multiobservable probabilistic inversion for the compositional and thermal structure of the lithosphere and upper mantle. I: a priori petrological information and geophysical observables” [2013] teaches a method using magnetic remanence (Pg. 2600 right col last ¶). He et al., Heat flow and thermal modeling of the Yinggehai Basin, South China Sea [2002] teaches for determining the surface heat flow (Abstract).


The State Intellectual Property Office of the People’s Republic of China (hereinafter ‘SIPO’) mailed a communication (hereinafter ‘SIPO Communication’) on 05/17/2021. The communication also relies upon “RYBACH, Ladislaus, et al., The Variation of Heat Generation, Density and Seismic Velocity with Rock Type in the continental Lithosphere, Elsevier Science Publishers B.V., Amsterdam, Tectonophysics, 103 (1984) 335-344 (10 pp.)” as found in the EPO Communication )presented in the IDS dated 09/17/2019 and previously considered).
The EPO Communication and the SIPO Communication have claims of a different scope. However, dependent claim 8 of the most recent EPO claim set cites equations 11-13 of RYBACH, Ladislaus, et al., The Variation of Heat Generation, Density and Seismic Velocity with Rock Type in the continental Lithosphere, Elsevier Science Publishers B.V., Amsterdam, Tectonophysics, 103 (1984) 335-344 (10 pp.). Examiner does not find the claim limitation is taught by the equations. Examiner finds the argument presented on pg. 3 of the Applicant reply to the EPO dated 26 October 
Therefore, the foreign office communications have been considered.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

…
wherein inverting the at least two geophysical parameters comprises selecting a forward model for each of the at least two geophysical parameters, each forward model defining a relationship between a respective one of the at least two geophysical parameters and the RHP of the geophysical structure;
wherein the only variable in each of the respective forward models is the RHP of the geophysical structure; and
…

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-6, 9-11, and 13-17 are allowed.
Claim 18 is cancelled by Examiner’s Amendment.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoover et al., “The geophysical expression of selected mineral deposit models” teaches a method with RHP and teaches how to use all the different inputs, such as magnetic, seismic, and resistive.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2127                                                                                                                                                                                                        
 /KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146